Citation Nr: 0832573	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  06-37 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for hypertension.  

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for coronary artery 
disease, status-post coronary artery bypass graft.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

4.  Entitlement to service connection for kidney disease.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The veteran had active military service from January 1971 to 
January 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

(The veteran's application to reopen previously denied claims 
of service connection for hypertension and coronary artery 
disease will be reopened in the decision below.  
Consideration of the underlying claims of service connection 
for hypertension and coronary artery disease, as well as 
consideration of the claims of service connection for GERD 
and kidney disease, is deferred pending completion of the 
development sought in the remand that follows the decision 
below.)  


FINDINGS OF FACT

1.  By May and August 2001 rating decisions, the RO denied 
service connection for hypertension and coronary artery 
disease; the veteran did not appeal the denial of service 
connection.  

2.  The evidence received since the August 2001 RO decision 
is relevant and probative of the issue at hand and raises a 
reasonable possibility of substantiating the veteran's 
hypertension and coronary artery disease claims.  


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
veteran's claim of service connection for hypertension.  
38 U.S.C.A. §§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.302, 20.1103 (2007).  

2.  New and material evidence has been received to reopen the 
veteran's claim of service connection for coronary artery 
disease.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.156, 
3.303, 3.304, 20.302, 20.1103.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  If a 
claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  If the Board finds that no such evidence 
has been offered, that is where the analysis must end, and 
what the RO may have determined in that regard is irrelevant.  
Barnett, supra. Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

"New" evidence is evidence not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

The RO denied service connection for hypertension and 
coronary artery disease in May and August 2001.  The veteran 
did not appeal either decision, and they therefore are final 
decisions.  In order to reopen either denied service 
connection claim there must be presented new and material 
evidence.  

The August 2001 rating decision denied service connection for 
hypertension and coronary artery disease because there was no 
evidence of record showing either an in-service occurrence or 
event related to the claimed disabilities, or that either 
disability became manifest to a degree of 10 percent or more 
within one year of leaving qualifying military service.  
38 C.F.R. §§ 3.307(a)(3); 3.309(a).  

Of record at the time of the RO's August 2001 decision were 
the veteran's SMRs, as well as 2000 treatment records from 
the VA Medical Centers (VAMCs) at Poplar Bluff, Missouri, and 
Memphis, Tennessee, and 2001 treatment records from VAMC 
Poplar Bluff.  The evidence added to the record since the 
RO's August 2001 decision includes VA medical records from 
1971 and 1973 showing treatment of the veteran at Poplar 
Bluff while he was on active duty and home on leave.  Those 
treatment records show treatment for complaints of chest 
pain.  

Also of record are more recent VA treatment records, one of 
which, dated May 31, 2005, speculated that possible onset of 
hypertension as a teenager would suggest that an underlying 
kidney disease may have led to his currently diagnosed 
hypertension, as opposed to the hypertension being essential 
hypertension.  

In his December 2006 VA Form 9, Appeal to Board of Veterans' 
Appeals, the veteran contended that the physician who saw him 
in the nephrology clinic at the St. Louis, Missouri, VAMC on 
May 31, 2005, told him that his conditions most likely 
started while on active duty due the high physical stress 
endured in the course of military training, and that there 
was a misdiagnosis of his complaints during his 1971 
admission at Poplar Bluff.  The veteran averred that this 
physician also told him that if his kidney problem had been 
properly diagnosed in 1971, he would not now be suffering 
from his current kidney, GERD, heart, and hypertension 
conditions.  

The Board finds that relevant new evidence has been submitted 
since the RO's August 2001 denial of service connection for 
hypertension and coronary artery disease.  The Board also 
finds that at least some of it is material because it relates 
to an unestablished fact necessary to substantiate the 
claim-a nexus between an event in military service and 
current disabilities-and raises a reasonable possibility of 
substantiating the hypertension and coronary artery disease 
claims.  The Board therefore will reopen these claims.   


ORDER

New and material evidence to reopen a claim of service 
connection for hypertension has been presented; to this 
limited extent, the appeal is granted.   

New and material evidence to reopen a claim of service 
connection for coronary artery disease, status-post coronary 
artery bypass graft, has been presented; to this limited 
extent, the appeal is granted.  




REMAND

Notification under the Veterans Claims Assistance Act of 2000 
(VCAA) has not included information concerning the elements 
of rating or effective date.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  On remand, the agency of original 
jurisdiction (AOJ) will be asked to ensure that the 
notification requirements of the VCAA are fully complied 
with.  

As noted in the decision above, a VA treatment record dated 
May 31, 2005, suggests that the veteran's hypertension may 
have been present in service, even though the veteran's SMRs 
do not show this.  That treatment record also suggests that 
the hypertension may have been caused by an undiagnosed 
underlying kidney disease.  Moreover, the veteran has averred 
that the physician who saw him on that day, and for at least 
on follow-up visit in September 2005, also told him that if 
his kidney problem had been properly diagnosed in 1971, he 
would not now be suffering from his current kidney, GERD, 
heart, and hypertension conditions.  The Board will remand in 
order to ask this physician to expand on his May 31, 2005, 
treatment note, including a discussion of the veteran's 
averments as to comments made by this physician.  

Accordingly, the veteran's case is REMANDED to the AOJ for 
the following actions:
	
1.  The AOJ must ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), is completed.  
Specifically, the notice to the veteran 
must also include the criteria for 
assignment of disability ratings and for 
award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The AOJ also should request that the 
veteran identify the names, addresses, 
and approximate dates of treatment for 
all health care providers, VA and 
private, who may possess additional 
records pertinent to his claims.  In this 
regard, the Board notes that the veteran 
averred in a written statement in support 
of his claim, dated in January 2005, that 
he was treated at a civilian hospital in 
Poplar Bluff from 1974 through 1989.  He 
stated that that hospital was torn down 
in about 1990, and that no one knows the 
whereabouts of the hospital's records.  
On remand the AOJ should make inquiries 
of the other civilian hospitals in Poplar 
Bluff to determine if any records from 
the old Poplar Bluff Hospital might be in 
their possession or otherwise be 
available.  

With any necessary authorization from the 
veteran, the RO should attempt to obtain 
and associate with the claims file any 
medical records identified by the veteran 
that have not been secured previously.  
If the RO is unsuccessful in obtaining 
any medical records identified by the 
veteran, it should inform him and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.  

3.  After the above-requested development 
is accomplished, the AOJ should attempt 
to have the physician who examined and 
treated the veteran on May 31, 2005, 
expand upon his treatment notes regarding 
the issues on appeal.  Specifically, this 
physician should be asked to review the 
veteran's claims file and provide 
opinions as to whether it is at least as 
likely as not that the proteinuria with 
mild to moderate renal insufficiency that 
he diagnosed in the veteran is traceable 
to the veteran's period of military 
service.  The doctor should also be asked 
to provide opinions as to whether it is 
at least as likely as not that the 
veteran's proteinuria (or any other 
diagnosed kidney-related disability) is 
in any way related to the veteran's 
hypertension, coronary artery disease, 
and GERD, and whether or not they, in 
turn, are etiologically related to the 
veteran's military service.  

Any opinions expressed should 
specifically address any service medical 
record entries that may be related to 
current disabilities, and should also 
address the May 1971 and August 1973 VA 
treatment notes addressing complaints of 
chest pains while the veteran was on 
leave from his military duties.

A complete rationale should be given for 
all opinions and conclusions expressed.  
If this physician believes that a 
reexamination of the veteran is necessary 
in order to provide the requested 
opinions, one should be arranged.  If the 
veteran is reexamined, all indicated 
tests should be conducted and those 
reports should be incorporated into the 
examination and associated with the 
claims file.

4.  If the AOJ is unable for any reason 
to have this specific physician 
accomplish the foregoing, the veteran 
should be afforded a VA examination(s) by 
a medical professional with appropriate 
expertise to determine the current 
diagnosis and etiology of the veteran's 
claimed hypertension, coronary artery 
disease, GERD, and kidney disease.  For 
each diagnosis, a medical opinion should 
be provided as to whether it is at least 
as likely as not that the disability is 
etiologically related to the veteran's 
military service.  The opinion(s) must be 
expressed in terms of whether any of the 
claimed disability is more likely than 
not (i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of approximately 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) related 
to military service.  The opinion(s) 
should specifically address any service 
medical record entries that may be 
related to current disabilities, and 
should also address the May 1971 and 
August 1973 VA treatment notes addressing 
complaints of chest pains while the 
veteran was on leave from his military 
duties.   

A complete rationale should be given for 
all opinions and conclusions expressed.  
All indicated tests should be conducted 
and those reports should be incorporated 
into the examination report and 
associated with the claims file.

The veteran's claims file, including a 
copy of this remand, must be made 
available to the examiner(s) for review 
in connection with the examination.

The AOJ should ensure that the 
examination report complies with this 
remand and the questions presented in the 
AOJ's examination request, especially 
with respect to the instructions to 
provide medical opinions.  If a report is 
insufficient, it should be returned to 
the examiner(s) for necessary corrective 
action, as appropriate.

The veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claim, to include 
denial.  See 38 C.F.R. § 3.655 (2007).

5.  After undertaking any other 
development deemed appropriate, the AOJ 
should consider the issues on appeal in 
light of all information or evidence 
received.  If any benefit sought is not 
granted, the veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
further review.  

After expiration of any applicable period allowed for 
response, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the AOJ.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the AOJ.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


